           IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       PINE BLUFF DIVISION

DAVID LEWIS
ADC #165397                                                     PLAINTIFF

v.                       No. 5:19-cv-57-DPM

RYLIE, Lieutenant; SIMMONS,
Lieutenant; MOORE, Sergeant;
FRANIS MAYO, Inmate; LARRY
NORRIS, Responsible for Medical Staff;
and DOES, Inmates, Medical Staff                             DEFENDANTS

                                   ORDER
     Unopposed recommendation, NQ 5, adopted.                   FED.   R. CIV.
P. 72(b) (1983 addition to advisory committee notes).                  Lewis's
complaint will be dismissed without prejudice.         This dismissal counts
as a "strike" for purposes of 28 U.S.C. § 1915(g).       An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith.   28 U.S.C.   §   1915(a)(3).
     So Ordered.



                                       D.P. Marshall fr.
                                       United States District Judge
